DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 23-25, 28-30, 33-35 and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 26, 27, 31, 32, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fahy, US 2005/0149478 in view of Schwalb, US 2002/0120790.

[application layer 5, Fig. 1; 200, Fig. 2; 306, Fig. 3], an operating system layer [middleware/DTL layer, Figs. 1-3; paras. 32, 42, 47, 62], and a hardware driver layer [e.g. hardware (dependent layer), drivers 223, Fig. 2, , the operating system layer comprising a hardware abstraction layer [middleware/DTL layer, Figs. 1-3, paras. 32, 42, 47, 62] the hardware comprising a master chip and a television receiver chip [e.g. CPU 898, tuner 815, Fig 8; Figs. 1, 6, paras. 37, 44, 47, 54, 57; master chip reads on the circuit elements other than the tuner], and the method comprising:
receiving, by the hardware abstraction layer through a first interface, a bitstream obtaining command sent by a player application at the application layer, wherein the bitstream obtaining command requests to obtain a bitstream of a target television program selected by a user [requests from application layer to abstraction layer, Figs. 2, 3, paras. 40, 41, 43-45, 50, 60];
sending, by the hardware abstraction layer, a bitstream obtaining instruction to a first driver at the hardware driver layer through a second interface, wherein the first driver is a driver of the television receiver chip [Figs. 2, 3, paras. 41, 42, 45, 46];
executing, by the first driver, the bitstream obtaining instruction, causing the television receiver chip to receive the bitstream of the target television program [tuner obtains content signal, Figs. 1-3, 8, 9, paras. 41-44, 47, 54, 57];
obtaining, the bitstream of the target television program from the first driver;
sending the bitstream of the target television program to the player application through the first interface [video is obtained and output, Figs. 7-9, paras. 37, 44, 47, 54, 57-59];
decoding, by the player application, the bitstream of the target television program [e.g. decoders 770, 870, Figs. 7, 8, paras. 47, 54-56]; and
[Figs. 1-3, paras. 37, 41-44, 47, 54, 57-59].
Fahy is silent on the hardware abstraction layer obtaining the bitstream and sending the bitstream.  Schwalb teaches a content proxy method for digital television including obtaining, by the hardware abstraction layer, the bitstream of the target television program from the first driver and sending, by the hardware abstraction layer, the bitstream of the target television program to the player application [abstraction layer 112, comprising content proxy 30 and CAL 128, both receives the content and transmits it to be played (both upstream and downstream), Figs. 2, 8, para. 68] and playing, by the player application, decoded audio and video data [e.g. paras. 53, 54, 78].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, incorporating Schwalb’s abstraction layer in order to decouple the devices from the application interface, providing an extra layer to allow compatibility between any hardware device and any application that presents or processes content.  The abstraction layer can be reconfigured in the event of replaced or new hardware (or applications), transferring content to any output device in a seamless manner.

22 and 32. Fahy teaches The method according to claim 21, wherein obtaining, by the hardware abstraction layer, the bitstream of the target television program from the first driver through the second interface comprises:
obtaining, by the hardware abstraction layer, the bitstream of the target television program from a transport stream interface (TSI) through the second interface, wherein the TSI is an interface configured for transmitting a transport stream (TS) between the master chip and the television receiver chip [transport stream switch 630, 730, 830, 930 is an interface (TSI), that obtains the stream and routes it between the tuner and the rest of the receiver hardware (i.e. chip), Figs. 6-9, paras. 54-57].

26 and 36. Fahy teaches The method according to claim 21, further comprising:
sending, by the player application, an initialization command to the hardware abstraction layer through the first interface based on an instruction entered by the user to start the player application; sending, by the hardware abstraction layer, an initialization instruction to the first driver through the second interface; and executing, by the first driver, the initialization instruction, causing the television receiver chip to perform an initialization operation [in response to user request to tune a channel, a command is sent from the application layer via the abstraction layer to instruct Engine Manager to create/reserve/schedule the parts necessary to fulfill the request, Figs. 2, 3, 6, 7, paras. 44-49, 54, 55, 61, 62; this initiates the system to be ready for playback]

27 and 37. Fahy teaches The method according to claim 26, further comprising: sending, by the hardware abstraction layer, an initialization instruction to a second driver through the second interface [Fahy performs the initiation process with respect to multiple hardware output devices, Figs. 2, 3, 6, 7, paras. 44-47, 54, 55, 61, 62] wherein the second driver is on a transport stream interface (TSI); and executing, by the second driver, the initialization instruction to initialize the TSI [transport stream switch 630, 730, 830, 930 is an interface (TSI) operating “on” the respective driver, which is initialized via Engine manager, Figs. 2, 3, 6-9, paras. 54-57].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424